SUPPLEMENT DATED JANUARY 6, 2011 TO PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY III PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II AND PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY FOCUS II, FUTURITY SELECT FOUR, FUTURITY ACCOLADE, FUTURITY SELECT FOUR PLUS, FUTURITY SELECT INCENTIVE, FUTURITY SELECT FREEDOM, FUTURITY SELECT SEVEN, COLUMBIA ALL-STAR, COLUMBIA ALL-STAR EXTRA, COLUMBIA ALL-STAR FREEDOM, AND COLUMBIA ALL-STAR TRADITIONS ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F Effective January 3, 2011, Rydex Advisors II, LLC (formerly PADCO Advisors II, LLC), the advisor to the Rydex Funds, was merged into Security Investors, LLC, which will operate under the name Rydex Investments. Please retain this supplement with your prospectus for future reference. SLUS All-Stars, Futurities1/2011
